
	
		I
		111th CONGRESS
		1st Session
		H. R. 3437
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Post-Katrina Emergency Management Reform Act
		  of 2006 to direct the Administrator of the Federal Emergency Management Agency
		  to develop lifecycle plans and tracking procedures for housing units provided
		  to individuals and households to respond to disaster-related housing needs, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smart Housing in Disasters Act of
			 2009.
		2.Definition of
			 major disasterSection 102(2)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122(2)) is amended by inserting catastrophic incident (as
			 defined in section 501 of the Homeland Security Act (6 U.S.C. 311),
			 before , or, regardless of cause.
		3.Lifecycle and
			 tracking planSection 683 of
			 the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 772) is
			 amended by adding at the end the following:
			
				(e)Annex to
				National Disaster Housing Strategy
					(1)Development of
				lifecycle and tracking planThe Administrator shall develop a
				lifecycle and tracking plan for housing units provided to individuals and
				households affected by an emergency or major disaster under the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)
				that establishes polices for procurement, delivery, installation, maintenance,
				deactivation, and disposal of the units.
					(2)ContentsThe
				plan shall—
						(A)emphasize the
				acquisition of housing units that can be recycled and reused for multiple
				emergencies or major disasters; and
						(B)include a process
				for the Administrator to track each housing unit from the date of acquisition
				of the unit through the date of disposal of the unit.
						(3)Report to
				CongressNot later than 180 days after the date of enactment of
				this subsection, the Administrator shall submit to the Committee on Homeland
				Security of the House of Representatives a report containing the plan.
					.
		4.Disposal of
			 housing units unsuitable for habitationSection 408(d)(2) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(d)(2)) is amended
			 by adding at the end the following:
			
				(C)Disposal of
				housing units unsuitable for habitation
					(i)In
				generalIf the President determines that a housing unit is
				unsuitable for habitation, before disposal of the unit through sale to a
				recycler or other purchaser, the President shall alter the unit in a manner
				that will prevent the unit from being used for habitation.
					(ii)Relationship to
				other lawsNothing in this subparagraph shall affect the
				President’s ability to dispose of surplus real property in accordance with
				section 545(b)(8) of title 40, United States Code.
					.
		
